Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kreindler, J.), rendered June 12, 2003, convicting him of rape in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he was denied the effective assistance of counsel is without merit. The defendant failed to overcome the presumption that “counsel acted in a competent manner and exercised professional judgment” (People v Rivera, 71 NY2d 705, 709 [1988]; see People v Taylor, 1 NY3d 174, 177 [2003] ; People v Benevento, 91 NY2d 708, 712 [1998]). A review of the record as a whole reveals that the defendant was afforded meaningful representation (see People v Henry, 95 NY2d 563, 564 [2000]; People v Baldi, 54 NY2d 137, 147 [1981]).
The defendant’s remaining contention is unpreserved for appellate review, and in any event, does not warrant reversal. Florio, J.P., Luciano, Skelos and Lifson, JJ., concur.